 


109 HR 1252 IH: Teague Ryan Sudden Child Cardiac Arrhythmia Syndromes Screening and Education Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1252 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. McCarthy (for herself, Mr. Rangel, Mr. Owens, Mr. Grijalva, Mr. Kildee, Mr. Towns, Mr. Israel, Mr. King of New York, Mr. Stark, Mr. Payne, Ms. Millender-McDonald, Mr. Strickland, Mr. Andrews, Ms. Woolsey, Mr. Davis of Illinois, Mr. George Miller of California, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for a program of screenings and education regarding children with sudden cardiac arrhythmia syndromes. 
 
 
1.Short titleThis Act may be cited as the Teague Ryan Sudden Child Cardiac Arrhythmia Syndromes Screening and Education Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Each month between 250 and 600 young people in the United States die suddenly and unexpectedly from cardiac arrhythmia syndromes. 
(2)These syndromes include long Q–T syndrome, hypertrophic cardiomyopathy, arrhymogenic right ventricular dysplasia, and others. 
(3)Long Q–T syndrome is more common in the United States than childhood leukemia. 
(4)Most cardiac arrhythmia syndromes that cause sudden death in the young are identifiable through screenings. 
(5)Once diagnosed, these syndromes are treatable, and individuals with these conditions can have normal life spans and life-styles. 
2.Screenings and education regarding children with sudden cardiac arrhythmia syndromesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following section: 
 
317T.Screenings and education regarding children with sudden cardiac arrhythmia syndromes 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make awards of grants or contracts to States, political subdivisions of States, and other public or nonprofit private entities, such as the Cardiac Arrhythmias Research and Education Foundation, the Sudden Arrhythmia Death Syndromes Foundation, and the Hypertrophic Cardiomyopathy Association, for the purpose of carrying out programs— 
(1)to screen children for sudden cardiac arrhythmia syndromes; 
(2)to provide referrals for medical services regarding such syndromes; and 
(3)to provide education on such syndromes to health professionals and the general public, including education on screening methods. 
(b)Priority in making awardsIn making awards under subsection (a), the Secretary shall give priority— 
(1)to screenings and referrals under such subsection for children who participate in, or intend to participate in, organized sports; and   
(2)to educational activities under such subsection that are directed toward parents of children described in paragraph (1) and health professionals who commonly provide medical care for such children. 
(c)Technical assistanceThe Secretary may provide technical assistance to grantees under subsection (a) with respect to the planning, development, and operation of programs under such subsection. The Secretary may provide such technical assistance directly or through grants or contracts. 
(d)EvaluationsThe Secretary, directly or through grants or contracts, shall provide for evaluations of programs under subsection (a) in order to determine the quality and effectiveness of the programs. 
(e)DefinitionFor purposes of this section, the term children means individuals under the age of 19. 
(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $20,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010.. 
 
